         Case 2:12-cv-00859-LMA Document 1213 Filed 01/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 LASHAWN JONES, ET AL.,                          *
                                                 *         CIVIL ACTION CASE
                                Plaintiffs,      *
                                                 *         NO. 2:12-cv-00859
 VERSUS                                          *
                                                 *         SECTION “I”
 MARLIN GUSMAN, ORLEANS PARISH                   *         JUDGE LANCE M. AFRICK
 SHERIFF, ET AL.,                                *
                                                           MAGISTRATE “5”
                                                 *
                                Defendants.                MICHAEL B. NORTH
                                                 *
 * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

                      MOTION REQUESTING STATUS CONFERENCE
                     TO ADDRESS MENTAL HEALTH HOUSING NEEDS

         Independent Jail Compliance Director Darnley R. Hodge, Sr., through undersigned

counsel, respectfully requests that the Court set a status conference and, if necessary, a hearing

with the City of New Orleans (“City”), the Orleans Parish Sheriff’s Office (“OPSO”), and the other

parties to this litigation for the purpose of discussing and developing a feasible and timely plan to

address the housing needs of male and female inmates with acute and subacute mental health

needs.

         As explained in the accompanying memorandum in support, the OPSO’s currently houses

male OPSO inmates with acute and subacute mental health needs at Elayn Hunt Correctional

Center (“Hunt”), a state Department of Corrections facility in St. Gabriel, Louisiana. However,

beginning on October 15, 2019, Hunt will no longer be available to house Orleans Parish inmates

with mental health needs. The upcoming loss of Hunt as a suitable facility that would be available

to the OPSO to house this inmate population presents a dilemma for Director Hodge in terms of

determining where and how these inmates should be housed until the Compliance Director’s long-

term plan for housing inmates with mental health needs has been implemented.
        Case 2:12-cv-00859-LMA Document 1213 Filed 01/03/19 Page 2 of 2



       To address this emerging exigent circumstance, Director Hodge would like to renovate the

Temporary Detention Center (“TDC”) for the purpose of temporarily housing and treating both

female and male inmates with acute mental illness. The City’s cooperation will be needed to

finance such renovations. Additionally, such renovations and the operation of TDC as a mental

health facility may require a conditional use permit and/or the amendment of a zoning ordinance,

which can be time-consuming and take nearly a year to complete. For this reason, Director Hodge

respectfully requests that the Court order and convene a status conference, and, if needed, a

hearing, to discuss and develop a plan to address the housing needs of inmates with acute and

subacute mental health needs as expeditiously as possible.



                                                    Respectfully submitted,

                                                    /s/ Richard C. Stanley
                                                    Richard C. Stanley, 8487
                                                    Matthew J. Paul, 37004
                                                    M. Rebecca Cooper, 37080
                                                    Stanley, Reuter, Ross, Thornton & Alford, L.L.C.
                                                    909 Poydras Street, Suite 2500
                                                    New Orleans, Louisiana 70112
                                                    Telephone: 504-523-1580
                                                    Facsimile: 504-524-0069
                                                    rcs@stanleyreuter.com
                                                    mjp@stanleyreuter.com
                                                    mrc@stanleyreuter.com
                                                    Attorneys for Darnley R. Hodge, Sr.




                                               2
